


WAIVER AND NON-COMPETITION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Waiver and Non-Competition Agreement and General Release (“Agreement”) is
entered into by Manuel Rivelo (“Employee”) and F5 Networks, Inc. (“Company” or
“Employer”).


BACKGROUND


A.    Employee's employment relationship with the Company will be or has been
terminated as of December 13, 2015 (the “Separation Date”).


B.    Employee and the Company wish to enter into an Agreement to clarify and
resolve any disputes that may exist between them arising out of the employment
relationship and its termination, and any continuing obligations of the parties
to one another following the end of the employment relationship.


C.    The Company has advised Employee of the right to consult an attorney prior
to signing this Agreement and has provided Employee with up to 21 calendar days
to consider its severance offer and to seek legal assistance. Employee has
either consulted an attorney or voluntarily elected not to consult legal
counsel, and understands that this Agreement constitutes a waiver of all
potential claims against the Company.


D.    This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.


AGREEMENT


In consideration for the covenants herein and other valuable consideration,
Employer and Employee agree as follows:


1.EMPLOYMENT SEPARATION DATE. Employee's employment relationship with the
Company will be or has been terminated as of the Separation Date. Employee
claims and shall claim no further right to employment by Employer beyond the
Separation Date. Employee understands and agrees that the terms contained in the
Agreement are offered by the Company contingent upon Employee’s resignation from
his position as a Director on Employer's Board of Directors, effective at the
pleasure of the Board, as well as any and all other director, officer and
managerial positions he holds with any of the subsidiaries of the Company. If
Employee fails to execute and hand-deliver a Letter of Resignation, in the form
attached as Exhibit A to this Agreement, to Scot F. Rogers, Executive V.P. and
General Counsel, by 6:00 p.m. Pacific time December 12, 2015, the terms offered
in this Agreement are null and void.


2.WAGES AND BENEFITS. Employee acknowledges that Employee has been paid all
compensation, benefits, vacation and other amounts owed Employee for all time
worked through the Separation Date. Coverage under Employer’s group medical plan
is effective through December 2015. Any funds Employee has in Employer’s 401(k)
plan shall be handled in accordance with the terms and conditions of that plan.
Except as otherwise provided in this Agreement, all other compensation and
benefits shall cease on the Separation Date. Other than the foregoing and the
amounts set forth in Section 3 of this Agreement, Employer shall owe Employee no
further compensation and/or benefits.


3.CONSIDERATION. In recognition of his work for Employer, and specifically to
support the release and non-competition and non-solicitation provisions provided
herein, Employer shall provide Employee with the following consideration
contingent on Employee’s compliance with the Employee’s obligations under this
Agreement:


The vesting of service-based restricted stock units representing the Employee’s
right to receive 3867 shares of the Company’s common stock granted under the F5
Networks, Inc. 2014 Incentive Plan as amended and restated (the “Plan”) shall
continue until such shares vest fully on February 1, 2016 as set forth in
Appendix 1 to this Agreement or such earlier time as set forth in the Plan (the
“Continuing Time-Based Awards”). Such Continuing Time-Based Awards will continue
to vest until fully vested on February 1, 2016 pursuant to the terms of the Plan
and Employee’s grant

Manuel Rivelo
Confidential
Page 1 of 7

--------------------------------------------------------------------------------




documents, including his Award Agreements, provided that the Company agrees that
the vesting of such Continuing Time-Based Awards to the extent listed on
Appendix 1 will not be subject to the Continuous Service requirement as set
forth in the Employee’s Award Agreement and defined in the Plan. Employee agrees
that the only performance-based restricted stock units with respect to which he
has the opportunity to vest on or after the Separation Date are the
performance-based restricted stock units set forth on Appendix 1 hereto as the
“Continuing Performance-Based Awards”, which have the opportunity to vest with
respect to the first quarter of Fiscal Year 2016 (the “Continuing
Performance-Based Awards”). Employee agrees that he forfeits on his Separation
Date all restricted stock units other than the Continuing Time-Based Awards and
the Continuing Performance-Based Awards and he will not have the opportunity to
receive any Company stock with respect to performance-based restricted stock
units other than the Continuing Performance-Based Awards and will not have the
opportunity to receive any Company stock with respect to service-based
restricted stock units other than the Continuing Time-Based Awards.    


A cash bonus for the first quarter of Fiscal Year 2016 in accordance with the
executive compensation plan for Fiscal Year 2016 as approved by the Compensation
Committee and the Board of the Company will be prorated at five-sixths of the
amount that would have been paid to Employee for the first quarter of Fiscal
Year 2016 if Employee’s service had not terminated and such prorated cash bonus
will be paid to Employee at substantially the same time other executives receive
such cash bonus compensation for the first quarter of Fiscal Year 2016.


Employee acknowledges and agrees that except as required by this Agreement,
Employer has no obligation to provide any of the above-stated consideration.
Employee further acknowledges and agrees that Employer provides the
consideration set forth in this Section 3 as consideration for the covenants and
release herein, including but not limited to the non-compete and
non-solicitation obligations set forth in Section 8 below, that such vesting and
payment would not be provided by Employer in the absence of this Agreement, and
that such vesting and payment constitute adequate consideration for the
covenants and release set forth in this Agreement. All consideration shall be
less appropriate taxes and withholdings.


4.WAIVER AND RELEASE. Except for claims based on an alleged breach of this
Agreement, Employee, on behalf of himself and Employee’s marital community,
heirs, executors, administrators and assigns, expressly waives against Employer,
its present and former businesses, subsidiaries and affiliates, and their
collective current and former officers, directors, employees, managers, agents,
trustees, representatives, general and limited partners, members and attorneys
(all of which are collectively referred to as “Released Parties”) any and all
claims, damages, causes of action or disputes, whether known or unknown, based
upon acts or omissions relating to Employee's employment or the end of
Employee's employment with Employer, occurring or that could be alleged to have
occurred on or prior to the execution of this Agreement; and further release,
discharge and acquit Released Parties, individually and in their representative
capacities, from such claims, damages, causes of action or disputes. This waiver
and release includes, but is not limited to, any and all claims for wages,
employment benefits, and damages of any kind whatsoever arising out of any
contracts, expressed or implied; any covenant of good faith and fair dealing;
estoppel or misrepresentation; discrimination or retaliation on any unlawful
basis; harassment; unjust enrichment; wrongful termination or constructive
discharge; any federal, state, local or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act, as amended; the Civil Rights Act of
1866; the Older Workers Benefit Protection Act; the Age Discrimination in
Employment Act (“ADEA”); any state or federal wage payment statute; or any other
legal limitation on the employment relationship.


Employee acknowledges that Released Parties are in no way liable for any
released claims described in this Section. Employee agrees to defend and
indemnify Released Parties (including payment of fees as incurred) against any
such claims whether made by him or on behalf of him to the full extent permitted
by law. Excluded from this release are claims that Employee may have with regard
to vested benefits under ERISA or any other claim that may not be released in
accordance with law and any rights or claims that may arise after the date this
Agreement is executed. Employee understands that Employee is not barred from
bringing an action challenging the validity of this Agreement under the ADEA.
Employee further understands that this release does not preclude filing a charge
of age discrimination with the U.S. Equal Employment Opportunity Commission.



Manuel Rivelo
Confidential
Page 2 of 7

--------------------------------------------------------------------------------




5.NO ACTION. Employee represents and warrants that no charge, complaint, lawsuit
or cause of action has been filed based on any released claim. If Employee is
ever awarded or recovers in any forum any amount as to a claim Employee has
purported to waive in this Agreement (other than under the ADEA if Employee
would be allowed lawfully to pursue such a claim), such amounts shall be payable
to Employer and Employee hereby assigns the right to any such amounts to
Employer.


6.CONFIDENTIALITY. Without prior written consent of Employer, Employee agrees to
keep the terms of this Agreement (including the fact and amount of payments
under this Agreement) and matters relating to Employee’s resignation completely
confidential, and will not disclose any information concerning this Agreement or
its terms or Employee’s resignation to anyone other than Employee’s spouse,
legal counsel and/or financial advisors, who will be informed of and be bound by
this confidentiality clause. This provision is not intended to restrict Employee
from making disclosures as may be required by law or legal process.


Except as the Employer reasonably believes is needed for legal or regulatory
purposes, as is already otherwise in the public sphere or with prior written
consent of Employee, the Company agrees not to disclose any information
concerning this Agreement or matters relating to Employee’s resignation.


Employer and Employee understand that Employer will provide information relating
to this Agreement (including filing the Agreement) in filings made with the
Securities and Exchange Commission.


7.COMPANY PROPERTY. Employee represents and warrants that Employee on or prior
to the Separation Date will turn over to Employer all files, memoranda, keys,
cellular phones, computers, pagers, and other electronic devices, credit cards,
manuals, data, records and other documents, including electronically recorded
documents, photographs, data, employee handbooks, and physical property that
Employee received from Employer or its employees or that Employee generated in
the course of Employee’s relationship with Employer.


8.NONCOMPETITION & NON-SOLICITATION.


8.1    Non-Competition. During the period commencing on the Separation Date and
ending on the one year anniversary of the Separation Date (the “Non-Competition
Period”), Employee shall not (without the prior written consent of the Employer)
engage, in any; be or become an officer, director, manager, member, employee,
owner, affiliate, salesperson, co-owner, partner, trustee, promoter, technician,
engineer, analyst, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any Competing Business (as defined below); or contact, solicit or communicate
with Employer’s customers for the benefit of a Competing Business; provided,
however, that nothing in this Agreement shall prevent or restrict Employee from
any of the following: (i) owning as a passive investment less than 1% of the
outstanding shares or interests of the capital stock or other equity of a
Competing Business when Employee is not otherwise associated with such
corporation; (ii) performing speaking engagements and receiving honoraria in
connection with such engagements; (iii) being employed by any government agency,
college, university or other non-profit research organization; (iv) owning a
passive equity interest in a private debt or equity investment fund in which the
Employee does not have the ability to control or exercise any managerial
influence over such fund; (v) working for a venture capital, growth equity,
private equity, or similar fund that has portfolio companies and/or similar
investments in a Competing Business, so long as Employee does not actively
participate in the relationship between such fund and the portfolio companies
and/or similar investments in a Competing Business; or (vi) any activity
consented to in writing by Employer.


“Competing Business” means the following companies, including their parent,
subsidiary, or affiliated companies, or their respective successors or assigns:


Citrix Systems; Radware; A10 Networks; Appcito; Avi Networks; Palo Alto
Networks; Fortinet; Brocade Communications Systems; Check Point Software
Technologies Ltd.; Imperva; Akamai; and Blue Coat Systems, Inc.


8.2    Non-Solicitation. Employee further agrees that Employee shall not during
the period commencing on the Separation Date and ending on the one year
anniversary of the Separation Date (the “Non-Solicitation Period”), directly

Manuel Rivelo
Confidential
Page 3 of 7

--------------------------------------------------------------------------------




or indirectly, without the prior written consent of Employer: personally or
through others, solicit or attempt to solicit (on Employee’s own behalf or on
behalf of any other person) any employee of Employer or any subsidiary or
affiliate of Employer, or their respective successors or assigns, to leave his
or her employment with Employer or any subsidiary or affiliate of Employer, or
any of their respective successors or assigns; personally or through others,
induce, attempt to induce, solicit or attempt to solicit (on Employee’s own
behalf or on behalf of any other person), any employee of Employer or any
subsidiary or affiliate of Employer, or their respective successors or assigns,
to engage in any activity that Employee would, under the provisions of Section
8.1 hereof, be prohibited from engaging in. Notwithstanding the foregoing, for
purposes of this Agreement, the placement of general advertisements that may be
targeted to a particular geographic or technical area but that are not
specifically targeted toward employees of Employer or any subsidiary of Employer
or their respective successors or assigns, shall not be deemed to be a breach of
this Section.


8.3    Prior Agreements Superseded. The covenants contained in Section 8
supplement certain of the terms of the Employee Nondisclosure and Assignment
Agreement (the “Employee Agreement”) between the Company and Employee dated
October 30, 2011, which is attached hereto as Exhibit B and incorporated by this
reference. To the extent of any conflict between the terms of the Employee
Agreement and the main body of this Agreement, the terms of this Agreement will
prevail.


8.4    Severability. In the event that the provisions of this Section 8 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then Employer and Employee agree that such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.


9. KNOWING AND VOLUNTARY AGREEMENT. Employee hereby warrants and represents that
Employee: (1) has carefully read this Agreement and finds the manner in which it
is written understandable; (2) knows the contents hereof; (3) is hereby advised
to consult with an attorney regarding this Agreement and its effects prior to
executing this Agreement; (4) understands that Employee is giving up certain
claims, damages, and disputes known or unknown that may have arisen on or before
the date of this Agreement; (5) has been given 21 calendar days to consider
whether to accept this Agreement, and has signed it only after reading,
considering and understanding it; (6) understands its contents and its final and
binding effect; and (7) has signed the Agreement as his free and voluntary act.
If Employee signs this Agreement before the expiration of the 21-day period that
he has been given to consider it, he is expressly waiving his right to consider
the Agreement for any remaining portion of that 21-day period. Employee
acknowledges that in executing this Agreement, Employee does not rely upon any
representation or statement by Employer or any other Released Party concerning
the subject matter of this Agreement, except as expressly set forth in the text
of the Agreement.


10.TIME TO CONSIDER AGREEMENT. The Company is hereby advising Employee to
consider this Agreement carefully, and to consult with an attorney of Employee’s
choice or a similar advisor if Employee desires to do so, before signing this
Agreement. In compliance with the ADEA and the Older Workers Benefit Protection
Act, Employee expressly acknowledges that he has been given twenty-one (21)
calendar days in which to review this Agreement before signing it.


11.REVOCATION AND EFFECTIVE DATE. Employee has the right to revoke this
Agreement within seven (7) calendar days of its execution. To revoke this
Agreement, Employee must hand-deliver or email the revocation to Scot F. Rogers,
Executive V.P. and General Counsel at s.rogers@f5.com by no later than 5:00 p.m.
Pacific time on the seventh day after Employee signs this Agreement. If Employee
effectively revokes this Agreement, all of the promises made by Employee and
Employer through or related to this Agreement will not be effective. This
Agreement shall become effective on the eighth day after delivery of this
executed Agreement by Employee to Employer, provided that Employee has not
revoked the Agreement and provided that the conditions precedent have been met
(“Effective Date”).


12.NON-DISPARAGEMENT. Employee represents and warrants that Employee shall not,
directly or indirectly, disparage, defame, or make derogatory or negative
statements to any person or entity regarding Employer or any of its subsidiaries
or affiliates.



Manuel Rivelo
Confidential
Page 4 of 7

--------------------------------------------------------------------------------




13.DISPUTE RESOLUTION. Any disputes under this Agreement that are not informally
resolved shall be resolved through binding arbitration in Seattle, Washington by
a single neutral arbitrator under the then-current rules of arbitration
pertaining to employment disputes issued by the American Arbitration Association
(“AAA”), except that any such arbitration shall be administered by the Judicial
Arbitration & Mediation Service (“JAMS”) in Seattle, Washington. The arbitrator
shall be authorized to consider and resolve any and all such claims by a motion
for summary judgment. Any and all applicable statutes of limitation shall apply
to claims or disputes brought in the arbitration to the same extent such
statutes of limitation would apply in actions brought in state or federal court.
The arbitrator shall be authorized to award the prevailing party its reasonable
costs, attorneys’ fees and litigation expenses, including such amounts incurred
on appeal (other than if Employee challenges the validity of this Agreement
under the ADEA).


14. AMENDMENT. There shall be no modification of this Agreement except as may be
agreed to in writing by the parties.


15.OTHER. Employee and Employer each represent and warrant that they are the
sole and exclusive owner of all of their respective claims, demands and causes
of action, and that no other party has any right, title or interest whatsoever
in any of the matters referred to herein, and there has been no assignment,
transfer, conveyance or other disposition by Employee or Employer of any matters
referred to herein. Employee has made no claim or filing with any federal, state
or local agency, court or arbitration. Nothing in this Agreement is intended as
or should be construed as an admission of liability or wrongdoing by any of the
parties to the Agreement.


16.NO CHANGE OF CONTROL. Employer represents and warrants that this Agreement is
not being entered into in anticipation of or contingent upon a change in
ownership or control of the Employer as set forth in Section 280G of the
Internal Revenue Code of 1986.


17.GENERAL. This Agreement shall be governed by and interpreted under the laws
of the State of Washington, excluding its choice of law rules. The provisions of
this Agreement are severable, and if any part of it is found to be unlawful or
unenforceable, it shall be interpreted to render it enforceable. If no such
interpretation is possible, such provision shall be severed from the Agreement
and the other provisions of this Agreement shall remain fully valid and
enforceable and the remainder of the Agreement shall be interpreted to render it
enforceable to the maximum extent consistent with applicable law. This Agreement
shall in all respects be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto. The parties
acknowledge that they do not rely and have not relied upon any representation or
statement made by any of the parties other than the representations and
warranties expressly set forth in this Agreement. This Agreement may be executed
in counterparts and such counterparts, when taken together, shall constitute one
agreement.


18.TAX TREATMENT. This Agreement does not address Employee’s specific tax
situation and Employee should consult with Employee’s own tax advisor. The
Employer does not guarantee to Employee any tax treatment, outcome or liability,
under any laws applicable to Employee, of any benefits provided under this
Agreement, including, but not limited to, consequences under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). No provision of this
Agreement shall be interpreted or construed to transfer any tax liability,
including any liability for failure to comply with the requirements of Section
409A, from Employee to the Employer. Employee hereby assumes full and sole
responsibility for payment of taxes due from him or the consideration, if any,
on the consideration tendered herein and further agrees to defend, indemnify,
and hold the Employer harmless from and against any loss, liability, obligation,
action, cause of action, claims, demands, or other expenses of any nature
whatsoever, relating to, in connection with, or arising out of the payment of
said taxes and interest, and/or penalties imposed, arising out of any such tax.
Further, the Employer and Employee intend that this Agreement and the payments
and other benefits provided hereunder shall be exempt from the requirements of
Section 409A and be interpreted, operated and administered in a manner
consistent with such intention.


19.ENTIRE AGREEMENT. Except for the Employee Agreement to the extent described
in Section 8.3 above, this Agreement contains the entire understanding between
Employee and Employer regarding the subject matter of this Agreement. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein. It supersedes
entirely all prior agreements between Employee and Employer except those
explicitly referenced herein or necessary for the parties to perform their
obligations under this Agreement,

Manuel Rivelo
Confidential
Page 5 of 7

--------------------------------------------------------------------------------




and then such agreements shall be applicable and enforceable only to the extent
necessary for the parties to perform their obligations under this Agreement
except otherwise provided herein.
 
 
 
 
 
Employee: Manuel Rivelo
 
 
By:
/s/ Manuel Rivelo
 
Date: January 1, 2016
 
Manuel Rivelo
 
 

 
 
 
 
 
Employer: F5 Networks, Inc.
 
 
By:
/s/ Scot F. Rogers
 
Date: December 30, 2015
 
Scot F. Rogers
 
 
 
Executive Vice President and General Counsel
 
 




Manuel Rivelo
Confidential
Page 6 of 7

--------------------------------------------------------------------------------






APPENDIX 1






 
Continuing Time-Based Awards
Continuing Performance-Based Awards
Grant Date
February 1, 2016 Time-Based Vesting13
February 1, 2016 Performance-Based Vesting23
11/1/12
796
796
11/1/13
789
789
11/3/14
550
550
5/1/15
320
320
11/2/15
1412
1412

































 
 
 
1
Represents the number of shares underlying certain unvested service-based
restricted stock units that will vest on February 1, 2016 pursuant to the terms
of the Plan and Employee’s grant documents, including his Award Agreement, but
without the requirement of Continuous Service.


2
Represents the number of shares at target performance underlying certain
unvested performance-based restricted stock units that have the opportunity to
vest on February 1, 2016 pursuant to the terms of the Plan and Employee’s grant
documents, including his Award Agreement, but without the requirement of
Continuous Service.


3
All other service-based and performance-based restricted stock units (including
1/6th of the service-based and performance-based restricted stock units that
could have vested on February 1, 2016) are forfeited as of the Separation Date.




Manuel Rivelo
Confidential
Page 7 of 7